Ex-99.h EXPENSE LIMITATION AGREEMENT Attachment A Expense Limitations (as a percent of average daily net assets attributable to each stated class) Fund Class Expense Limitation Class A Advisor Class Period Ends First Investors International Opportunities Bond Fund 1.30% 1.00% January 31, 2015 Schedule A amended: January 28, 2014 FIRST INVESTORS INCOME FUNDS By:/s/ Derek Burke Name:Derek Burke Title:President FIRST INVESTORS MANAGEMENT COMPANY, INC. By:/s/ Derek Burke Name:Derek Burke Title:President
